Exhibit 10.4

 

EXECUTION VERSION

 

 

 

TAX RECEIVABLE AGREEMENT

 

by and among

 

TRADEWEB MARKETS INC.

 

TRADEWEB MARKETS LLC

 

and

 

THE MEMBERS OF TRADEWEB MARKETS LLC

FROM TIME TO TIME PARTY HERETO

 

Dated as of April 8, 2019

 

 

 

--------------------------------------------------------------------------------



 

CONTENTS

 

 

 

Page

 

 

Article I. DEFINITIONS

2

Section 1.1

Definitions

2

Section 1.2

Rules of Construction

10

 

 

 

Article II. DETERMINATION OF REALIZED TAX BENEFIT

11

Section 2.1

Basis Adjustments; TWM LLC 754 Election

11

Section 2.2

Basis Schedules

11

Section 2.3

Tax Benefit Schedules

12

Section 2.4

Procedures; Amendments

12

 

 

 

Article III. TAX BENEFIT PAYMENTS

14

Section 3.1

Timing and Amount of Tax Benefit Payments

14

Section 3.2

No Duplicative Payments

16

Section 3.3

Pro-Ration of Payments as Between the Members

16

 

 

 

Article IV. TERMINATION

17

Section 4.1

Early Termination of Agreement; Breach of Agreement

17

Section 4.2

Early Termination Notice

18

Section 4.3

Payment Upon Early Termination

19

 

 

 

Article V. SUBORDINATION AND LATE PAYMENTS

19

Section 5.1

Subordination

19

Section 5.2

Late Payments by the Corporation

20

 

 

 

Article VI. TAX MATTERS; CONSISTENCY; COOPERATION

20

Section 6.1

Participation in the Corporation’s and TWM LLC’s Tax Matters

20

Section 6.2

Consistency

20

Section 6.3

Cooperation

20

 

 

 

Article VII. MISCELLANEOUS

21

Section 7.1

Notices

21

Section 7.2

Counterparts

21

Section 7.3

Entire Agreement; No Third Party Beneficiaries

22

Section 7.4

Governing Law

22

Section 7.5

Severability

22

Section 7.6

Assignments; Amendments; Successors; No Waiver

22

Section 7.7

Titles and Subtitles

23

Section 7.8

Resolution of Disputes

23

Section 7.9

Reconciliation

24

Section 7.10

Withholding

25

Section 7.11

Admission of the Corporation into a Consolidated Group; Transfers of Corporate
Assets

25

 

i

--------------------------------------------------------------------------------



 

Section 7.12

Confidentiality

26

Section 7.13

Change in Law

26

Section 7.14

Interest Rate Limitation

27

Section 7.15

Independent Nature of Rights and Obligations

27

 

Exhibits

 

Exhibit A

-

Form of Joinder Agreement

 

ii

--------------------------------------------------------------------------------



 

TAX RECEIVABLE AGREEMENT

 

This TAX RECEIVABLE AGREEMENT (this “Agreement”), dated as of April 8, 2019, is
hereby entered into by and among Tradeweb Markets Inc., a Delaware corporation
(the “Corporation”), Tradeweb Markets LLC, a Delaware limited liability company
(“TWM LLC”) and each of the Members from time to time party hereto. Capitalized
terms used but not otherwise defined herein have the respective meanings set
forth in Section 1.1.

 

RECITALS

 

WHEREAS, TWM LLC is treated as a partnership for U.S. federal income tax
purposes;

 

WHEREAS, each of the members of TWM LLC as of the date hereof other than the
Corporation (such members, together with each other Person who becomes a party
hereto by satisfying the Joinder Requirement, the “Members”) owns (or, in the
case of such other Persons, will own or formerly owned, in each case, directly
or indirectly) common limited liability company interests in TWM LLC (the
“Units”);

 

WHEREAS, the Corporation is the managing member of TWM LLC, and the registered
owner of Units;

 

WHEREAS, on the date hereof, the Corporation issued shares of its Class A Common
Stock to certain purchasers in an initial public offering of its Class A Common
Stock (the “IPO”);

 

WHEREAS, on the date hereof, the Corporation acquired Units directly from
certain Members using proceeds from the IPO;

 

WHEREAS, on and after the date hereof, pursuant to Article XI of the LLC
Agreement, each Member has the right, in its sole discretion, from time to time
to have all or a portion of its Units redeemed by TWM LLC for Class A Common
Stock or Class B Common Stock, or, at the Corporation’s election, cash (in each
case, a “Redemption”); provided that, at the election of the Corporation in its
sole discretion, the Corporation may effect a direct exchange of such cash or
shares of Class A Common Stock or Class B Common Stock for such Units (a “Direct
Exchange”);

 

WHEREAS, TWM LLC and any direct or indirect subsidiary (owned through a chain of
pass-through entities) of TWM LLC that is treated as a partnership for U.S.
federal income tax purposes (together with TWM LLC and any direct or indirect
subsidiary (owned through a chain of pass-through entities) of TWM LLC that is
treated as a disregarded entity for U.S. federal income tax purposes, (the “TWM
LLC Group”) will have in effect an election under Section 754 of the Code (as
defined herein) as provided under Section 2.1(b) for the Taxable Year (as
defined herein) in which any Exchange (as defined below) occurs, which election
will result in an adjustment to the Corporation’s share of the tax basis of the
assets owned by the TWM LLC Group as of the date of the Exchange, with a
consequent result on the taxable income subsequently derived therefrom; and

 

--------------------------------------------------------------------------------



 

WHEREAS, the parties to this Agreement desire to provide for certain payments
and make certain arrangements with respect to any tax benefits to be derived by
the Corporation as the result of Exchanges and making payments under this
Agreement, and to ease administrative burdens, an assumed tax rate shall be used
to approximate the Corporation’s state and local liabilities for Covered Taxes
(as defined herein) without regard to such tax benefits for each Taxable Year.

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

ARTICLE I.
DEFINITIONS

 

Section 1.1                                    Definitions. As used in this
Agreement, the terms set forth in this Article I shall have the following
meanings (such meanings to be equally applicable to both (i) the singular and
plural and (ii) the active and passive forms of the terms defined).

 

“Actual Interest Amount” is defined in Section 3.1(b)(vii) of this Agreement.

 

“Actual Tax Liability” means, with respect to any Taxable Year,  the sum of
(i) the actual liability for Covered Taxes of the Corporation (a) appearing on
the U.S. federal income Tax Return of the Corporation for such Taxable Year and
(b) if applicable, determined in accordance with a Determination (including
interest imposed in respect thereof under applicable law) and (ii) the product
of (a) the amount of the U.S. federal income or gain for such Taxable Year
reported on the U.S. federal income Tax Return of the Corporation and (b) the
Blended Rate.

 

“Advisory Firm” means an accounting firm that is nationally recognized as being
expert in Covered Tax matters, selected by the Corporation.

 

“Advisory Firm Letter” means a letter prepared by the Advisory Firm (at the
expense of the Corporation) stating that the relevant Schedules, notices or
other information to be provided by the Corporation to the Members, along with
all supporting schedules and work papers, were prepared in a manner that is
consistent with the terms of this Agreement and, to the extent not expressly
provided in this Agreement, on a reasonable basis in light of the facts and law
in existence on the date such Schedules, notices or other information were
delivered to the Members.

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.

 

“Agreed Rate” means LIBOR plus 100 basis points.

 

“Agreement” is defined in the preamble.

 

“Amended Schedule” is defined in Section 2.4(b) of this Agreement.

 

2

--------------------------------------------------------------------------------



 

“Attributable” is defined in Section 3.1(b)(i) of this Agreement.

 

“Audit Committee” means the audit committee of the Board.

 

“Basis Adjustment” means the increase or decrease to, or the Corporation’s share
of, the tax basis of the Reference Assets (i) under Section 734(b) (but only to
the extent that an Exchange is treated as an event that gives rise to such
adjustment), 743(b), 754 and 755 of the Code and, in each case, the comparable
sections of U.S. state and local tax law (in situations where, following an
Exchange, TWM LLC remains in existence as an entity for tax purposes) and
(ii) under Sections 732 and 1012 of the Code and, in each case, the comparable
sections of U.S. state and local tax law (in situations where, as a result of
one or more Exchanges, TWM LLC becomes an entity that is disregarded as separate
from its owner for tax purposes), in each case, as a result of any Exchange and
any payments made under this Agreement. Notwithstanding any other provision of
this Agreement, the amount of any Basis Adjustment resulting from an Exchange of
one or more Units shall be determined without regard to any Pre-Exchange
Transfer of such Units and as if any such Pre-Exchange Transfer had not occurred
to the extent that such Pre-Exchange Transfer resulted in an increase to the tax
basis of any Reference Assets under Section 743(b) of the Code.

 

“Basis Schedule” is defined in Section 2.2 of this Agreement.

 

“Beneficial Owner” means, with respect to any security, a Person who directly or
indirectly, through any contract, arrangement, understanding, relationship or
otherwise, has or shares: (i) voting power, which includes the power to vote, or
to direct the voting of, with respect to such security and/or (ii) investment
power, which includes the power to dispose of, or to direct the disposition of,
such security.

 

“Blended Rate” means, with respect to any Taxable Year, the sum of the maximum
effective rates of tax imposed on the aggregate net income of the Corporation in
each state or local jurisdiction in which the Corporation files Tax Returns for
such Taxable Year, with the maximum effective rate in any state or local
jurisdiction being equal to the product of: (i) the apportionment factor on the
income or franchise Tax Return filed by the Corporation in such jurisdiction for
such Taxable Year, and (ii) the maximum applicable corporate tax rate in effect
in such jurisdiction in such Taxable Year. As an illustration of the calculation
of Blended Rate for a Taxable Year, if the Corporation solely files Tax Returns
in State 1 and State 2 in a Taxable Year, the maximum applicable corporate tax
rates in effect in such states in such Taxable Year are 6.5% and 5.5%,
respectively, and the apportionment factors for such States in such Taxable Year
are 55% and 45%, respectively, then the Blended Rate for such Taxable Year is
equal to 6.05% (i.e., 6.5% times 55% plus 5.5% times 45%).

 

“Board” means the Board of Directors of the Corporation.

 

“Business Day” means any day excluding Saturday, Sunday and any day that is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in New York are closed.

 

“Change of Control” means the occurrence of any of the following events:

 

3

--------------------------------------------------------------------------------



 

(1)                                 any “person” or “group” (within the meaning
of Sections 13(d) and 14(d) of the Exchange Act (excluding any Permitted Holder)
becomes the Beneficial Owner of securities of the Corporation representing more
than fifty percent (50%) of the combined voting power of the Corporation’s then
outstanding voting securities; or

 

(2)                                 the shareholders of the Corporation approve
a plan of complete liquidation or dissolution of the Corporation or there is
consummated an agreement or series of related agreements for the sale or other
disposition, directly, or indirectly, by the Corporation of all or substantially
all of the Corporation’s assets (including through a sale of assets of TWM LLC),
other than such sale or other disposition by the Corporation of all or
substantially all of the Corporation’s assets to any Permitted Holder or to an
entity at least fifty percent (50%) of the combined voting power of the voting
securities of which are owned by shareholders of the Corporation in
substantially the same proportions as their ownership of the Corporation
immediately prior to such sale.

 

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which (i) the record holders of
the Class A Common Stock, Class B Common Stock, Class C Common Stock and Class D
Common Stock of the Corporation immediately prior to such transaction or series
of transactions continue to have substantially the same proportionate ownership
in and voting control over, and own substantially all of the shares of, an
entity which owns all or substantially all of the assets of the Corporation
immediately following such transaction or series of transactions or (ii) the
Beneficial Ownership of securities of the Corporation changes solely due to
changes in the Beneficial Ownership of securities of a Permitted Holder.

 

“Class A Common Stock” means the Class A Common Stock, par value $0.01 per
share, of the Corporation.

 

“Class B Common Stock” means the Class B Common Stock, par value $0.01 per
share, of the Corporation.

 

“Class C Common Stock” means the Class C Common Stock, par value $0.01 per
share, of the Corporation.

 

“Class D Common Stock” means the Class D Common Stock, par value $0.01 per
share, of the Corporation.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Corporation” is defined in the preamble to this Agreement.

 

“Covered Taxes” means any and all U.S. federal, state and local taxes,
assessments or similar charges that are based on or measured with respect to net
income or profits, whether as an

 

4

--------------------------------------------------------------------------------



 

exclusive or an alternative basis (including for the avoidance of doubt,
franchise taxes), and any interest imposed in respect thereof under applicable
law.

 

“Cumulative Net Realized Tax Benefit” is defined in Section 3.1(b)(iii) of this
Agreement.

 

“Default Rate” means LIBOR plus 500 basis points.

 

“Default Rate Interest” is defined in Section 3.1(b)(ix) of this Agreement.

 

“Determination” shall have the meaning ascribed to such term in
Section 1313(a) of the Code or similar provision of U.S. state or local tax law,
as applicable, or any other event (including the execution of IRS Form 870-AD)
that finally and conclusively establishes the amount of any liability for tax.

 

“Direct Exchange” is defined in the recitals to this Agreement.

 

“Dispute” is defined in Section 7.8(a) of this Agreement.

 

“Early Termination Effective Date” means the date of an Early Termination Notice
for purposes of determining the Early Termination Payment.

 

“Early Termination Notice” is defined in Section 4.2 of this Agreement.

 

“Early Termination Payment” is defined in Section 4.3(b) of this Agreement.

 

“Early Termination Rate” means the Agreed Rate.

 

“Early Termination Reference Date” is defined in Section 4.2 of this Agreement.

 

“Early Termination Schedule” is defined in Section 4.2 of this Agreement.

 

“Exchange” means (i) any Direct Exchange, (ii) any Redemption or (iii) any other
transaction (including using proceeds of the IPO) or any distribution by TWM LLC
that, in each case, results in an adjustment under Sections 743(b) or 1012 of
the Code with respect to the TWM LLC Group.

 

“Exchange Act” means the Securities and Exchange Act of 1934, as amended, or any
successor provisions thereto.

 

“Exchange Date” means the date of any Exchange.

 

“Expert” is defined in Section 7.9 of this Agreement.

 

“Extension Rate Interest” is defined in Section 3.1(b)(viii) of this Agreement.

 

“Final Payment Date” means any date on which a payment is required to be made
pursuant to this Agreement. For the avoidance of doubt, the Final Payment Date
in respect of a Tax Benefit Payment is determined pursuant to Section 3.1(a) of
this Agreement.

 

5

--------------------------------------------------------------------------------



 

“Hypothetical Federal Tax Liability” means, with respect to any Taxable Year,
the hypothetical liability of the Corporation that would arise in respect of
U.S. federal Covered Taxes, using the same methods, elections, conventions and
similar practices used on the actual relevant U.S. federal Tax Returns of the
Corporation but (i) calculating depreciation, amortization, or other similar
deductions, or otherwise calculating any items of income, gain, or loss, using
the Non-Adjusted Tax Basis as reflected on the Basis Schedule, including
amendments thereto for such Taxable Year, (ii) excluding any deduction
attributable to Imputed Interest for such Taxable Year and (iii) deducting the
Hypothetical Other Tax Liability (rather than any amount for state and local tax
liabilities) for such Taxable Year . For the avoidance of doubt, the
Hypothetical Federal Tax Liability shall be determined without taking into
account the carryover or carryback of any tax item (or portions thereof) that is
attributable to any of the items described in clauses (i), (ii) and (iii) of the
previous sentence.

 

“Hypothetical Other Tax Liability” means, with respect to any Taxable Year, U.S.
federal taxable income determined in connection with calculating the
Hypothetical Federal Tax Liability for such Taxable Year (determined without
regard to clause (iii) thereof) multiplied by the Blended Rate for such Taxable
Year.

 

“Hypothetical Tax Liability” means, with respect to any Taxable Year, the
Hypothetical Federal Tax Liability for such Taxable Year, plus the Hypothetical
Other Tax Liability for such Taxable Year.

 

“Imputed Interest” is defined in Section 3.1(b)(vi) of this Agreement.

 

“Independent Directors” means the members of the Board who are “independent”
under the standards set forth in Rule 10A-3 promulgated under the U.S.
Securities Exchange Act of 1933, as amended, and the corresponding rules of the
applicable exchange on which the Class A Common Stock is traded or quoted.

 

“IPO” is defined in the recitals to this Agreement.

 

“IRS” means the U.S. Internal Revenue Service.

 

“Joinder” means a joinder to this Agreement, in form and substance substantially
similar to Exhibit A to this Agreement.

 

“Joinder Requirement” is defined in Section 7.6(a) of this Agreement.

 

“LIBOR” means during any period, a rate per annum equal to the ICE LIBOR rate
for a period of one month (“ICE LIBOR”), as published on the applicable
Bloomberg screen page (or such other commercially available source providing
quotations of ICE LIBOR as may be designated by the Corporation from time to
time) at approximately 11:00 a.m., London time, two (2) Business Days prior to
the commencement of such period, for dollar deposits (for delivery on the first
day of such period) with a term equivalent to such period. If ICE LIBOR ceases
to be published, “LIBOR” shall mean a rate, selected by the Corporation in good
faith, with characteristics similar to ICE LIBOR or consistent with market
practices generally.

 

6

--------------------------------------------------------------------------------



 

“LLC Agreement” means that certain Fifth Amended and Restated Limited Liability
Company Agreement of TWM LLC, dated as of the date hereof, as such agreement may
be further amended, restated, supplemented and/or otherwise modified from time
to time.

 

“Market Value” shall mean the Common Unit Redemption Price, as defined in the
LLC Agreement.

 

“Members” is defined in the recitals to this Agreement.

 

“Net Tax Benefit” is defined in Section 3.1(b)(ii) of this Agreement.

 

“Non-Adjusted Tax Basis” means, with respect to any Reference Asset at any time,
the tax basis that such asset would have had at such time if no Basis
Adjustments had been made.

 

“Objection Notice” is defined in Section 2.4(a)(i) of this Agreement.

 

“Parties” means the parties named on the signature pages to this agreement and
each additional party that satisfies the Joinder Requirement, in each case with
their respective successors and assigns.

 

“Permitted Holder” means (i) any “person” or “group” who, on the date of the
consummation of the IPO, is the Beneficial Owner of securities of the
Corporation representing more than fifty percent (50%) of the combined voting
power of the Corporation’s then outstanding voting securities), (ii) any
investment fund, co-investment vehicle and/or other similar vehicles or accounts
managed or advised by any “person” or “group” in clause (i) or (iii) any
Affiliates (other than any portfolio operating companies) or any successors of
any “person” or “group” in clauses (i) or (ii).

 

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

 

“Pre-Exchange Transfer” means any transfer of one or more Units (including upon
the death of a Member or upon the issuance of Units resulting from the exercise
of an option to acquire such Units) (i) that occurs prior to an Exchange of such
Units and (ii) to which Section 743(b) of the Code applies.

 

“Realized Tax Benefit” is defined in Section 3.1(b)(iv) of this Agreement.

 

“Realized Tax Detriment” is defined in Section 3.1(b)(v) of this Agreement.

 

“Reconciliation Dispute” is defined in Section 7.9 of this Agreement.

 

“Reconciliation Procedures” is defined in Section 2.4(a) of this Agreement.

 

“Redemption” has the meaning in the recitals to this Agreement.

 

7

--------------------------------------------------------------------------------



 

“Reference Asset” means any asset or liability of TWM LLC or any of its
successors or assigns, and whether held directly by TWM LLC or indirectly by TWM
LLC through a member of the TWM LLC Group, at the time of an Exchange. A
Reference Asset also includes any asset or liability the tax basis of which is
determined, in whole or in part, by reference to the tax basis of an asset or a
liability that is described in the preceding sentence, including “substituted
basis property” within the meaning of Section 7701(a)(42) of the Code.

 

“Schedule” means any of the following: (i) a Basis Schedule, (ii) a Tax Benefit
Schedule, or (iii) the Early Termination Schedule, and, in each case, any
amendments thereto.

 

“Senior Obligations” is defined in Section 5.1 of this Agreement.

 

“TWM LLC” is defined in the recitals to this Agreement.

 

“TWM LLC Group” is defined in the recitals to this Agreement.

 

“Subsidiary” means, with respect to any Person and as of any determination date,
any other Person as to which such first Person (i) owns, directly or indirectly,
or otherwise controls, more than 50% of the voting power or other similar
interests of such other Person or (ii) is the sole general partner interest, or
managing member or similar interest, of such Person.

 

“Subsidiary Stock” means any stock or other equity interest in any subsidiary
entity of the Corporation that is treated as a corporation for U.S. federal
income tax purposes.

 

“Tax Benefit Payment” is defined in Section 3.1(b) of this Agreement.

 

“Tax Benefit Schedule” is defined in Section 2.3(a) of this Agreement.

 

“Tax Return” means any return, declaration, report or similar statement required
to be filed with respect to taxes (including any attached schedules), including,
without limitation, any information return, claim for refund, amended return and
declaration of estimated tax.

 

“Taxable Year” means a taxable year of the Corporation as defined in
Section 441(b) of the Code or comparable section of U.S. state or local tax law,
as applicable (and, therefore, for the avoidance of doubt, may include a period
of less than twelve (12) months for which a Tax Return is made), ending on or
after the closing date of the IPO.

 

“Taxing Authority” shall mean any national, federal, state, county, municipal,
or local government, or any subdivision, agency, commission or authority
thereof, or any quasi-governmental body, or any other authority of any kind,
exercising regulatory or other authority in relation to tax matters.

 

“Termination Objection Notice” is defined in Section 4.2 of this Agreement.

 

“Treasury Regulations” means the final, temporary, and (to the extent they can
be relied upon) proposed regulations under the Code, as promulgated from time to
time (including corresponding provisions and succeeding provisions) as in effect
for the relevant taxable period.

 

8

--------------------------------------------------------------------------------



 

“Two-Thirds Member Approval” means written approval by Members whose rights
under this Agreement are attributable to at least two-thirds (2/3) of the Units
outstanding (and not held by the Corporation) immediately after the IPO.

 

“U.S.” means the United States of America.

 

“Units” is defined in the recitals to this Agreement.

 

“Valuation Assumptions” shall mean, as of an Early Termination Effective Date,
the assumptions that:

 

(1)                                 in each Taxable Year ending on or after such
Early Termination Effective Date, the Corporation will have taxable income
sufficient to fully use the deductions arising from the Basis Adjustments and
the Imputed Interest during such Taxable Year or future Taxable Years
(including, for the avoidance of doubt, Basis Adjustments and Imputed Interest
that would result from future Tax Benefit Payments that would be paid in
accordance with the Valuation Assumptions) in which such deductions would become
available;

 

(2)                                 the U.S. federal income tax rates (and, for
purposes of determining the Blended Rate for each such Taxable Year, the U.S.
state and local income tax rates) that will be in effect for each such Taxable
Year will be those specified for each such Taxable Year by the Code and other
law as in effect on the Early Termination Effective Date, except to the extent
any change to such tax rates for such Taxable Year have already been enacted
into law;

 

(3)                                 all taxable income of the Corporation will
be subject to the maximum applicable tax rates for each Covered Tax throughout
the relevant period, provided, that the combined tax rate for U.S. state and
local income taxes shall be the applicable Blended Rate;

 

(4)                                 any loss carryovers generated by any Basis
Adjustment or Imputed Interest (including such Basis Adjustment and Imputed
Interest generated as a result of payments under this Agreement) and available
as of the date of the Early Termination Schedule will be used by the Corporation
ratably in each Taxable Year from the date of the Early Termination Schedule
through the scheduled expiration date of such loss carryovers or, if such
carryovers do not have an expiration date, over the fifteen-year period after
such carryovers were generated;

 

(5)                                 any non-amortizable assets (other than
Subsidiary Stock) will be disposed of on the Early Termination Effective Date;

 

(6)                                 any Subsidiary Stock will be deemed never to
be disposed of;

 

(7)                                 if, on the Early Termination Effective Date,
any Member has Units that have not been Exchanged, then such Units shall be
deemed to be Exchanged for the Market Value of the shares of Class A Common
Stock that would be received by such Member if such Units had been Exchanged on
the Early Termination Effective Date, and

 

9

--------------------------------------------------------------------------------



 

such Member shall be deemed to receive the amount of cash such Member would have
been entitled to pursuant to Section 4.3(a) had such Units actually been
Exchanged on the Early Termination Effective Date; and

 

(8)                                 any payment obligations pursuant to this
Agreement will be satisfied on the date that any Tax Return to which such
payment obligation relates is required to be filed excluding any extensions.

 

Section 1.2                                    Rules of Construction. Unless
otherwise specified herein:

 

(a)                                 The meanings of defined terms are equally
applicable to both (i) the singular and plural forms and (ii) the active and
passive forms of the defined terms.

 

(b)                                 For purposes of interpretation of this
Agreement:

 

(i)                                     The words “herein,” “hereto,” “hereof”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision thereof.

 

(ii)                                  References in this Agreement to a
Schedule, Article, Section, clause or sub-clause refer to the appropriate
Schedule to, or Article, Section, clause or subclause in, this Agreement.

 

(iii)                               References in this Agreement to dollars or
“$” refer to the lawful currency of the United States of America.

 

(iv)                              The term “including” is by way of example and
not limitation.

 

(v)                                 The term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form.

 

(c)                                  In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(d)                                 Section headings herein are included for
convenience of reference only and shall not affect the interpretation of this
Agreement.

 

(e)                                  Unless otherwise expressly provided herein,
(a) references to organization documents (including the LLC Agreement),
agreements (including this Agreement) and other contractual instruments shall be
deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
permitted hereby; and (b) references to any law (including the Code and the
Treasury Regulations) shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such law.

 

10

--------------------------------------------------------------------------------



 

ARTICLE II.
DETERMINATION OF REALIZED TAX BENEFIT

 

Section 2.1                                    Basis Adjustments; TWM LLC 754
Election.

 

(a)                                 Basis Adjustments. The Parties acknowledge
and agree that (A) each Redemption shall be treated as a direct purchase of
Units by the Corporation from the applicable Member pursuant to
Section 707(a)(2)(B) of the Code and (B) each Exchange will give rise to Basis
Adjustments. In connection with any Exchange, the Parties acknowledge and agree
that pursuant to applicable law the Corporation’s share of the basis in the
Reference Assets shall be increased (or decreased) by the excess (or
deficiency), if any, of (A) the sum of (x) the Market Value of Class A Common
Stock or the cash transferred to a Member pursuant to an Exchange as payment for
the Units, (y) the amount of payments made pursuant to this Agreement with
respect to such Exchange and (z) the amount of liabilities allocated to the
Units acquired pursuant to the Exchange, over (B) the Corporation’s
proportionate share of the basis of the Reference Assets immediately after the
Exchange attributable to the Units exchanged, determined as if each member of
the TWM LLC Group (including, for the avoidance of doubt, TWM LLC) remains in
existence as an entity for tax purposes and no member of the TWM LLC Group
(including, for the avoidance of doubt, TWM LLC) made the election provided by
Section 754 of the Code. For the avoidance of doubt, payments made under this
Agreement shall not be treated as resulting in a Basis Adjustment to the extent
such payments are treated as Imputed Interest or are Actual Interest Amounts.
Further, the Parties intend that Basis Adjustments be calculated in accordance
with Treasury Regulations Section 1.743-1.

 

(b)                                 TWM LLC Section 754 Election. In its
capacity as the sole managing member of TWM LLC, the Corporation will ensure
that, on and after the date hereof and continuing throughout the term of this
Agreement, TWM LLC and each of its direct and indirect Subsidiaries that is
treated as a partnership for U.S. federal income tax purposes will have in
effect an election under Section 754 of the Code (and under any similar
provisions of applicable U.S. state or local law) for each Taxable Year;
provided that with respect to any direct or indirect subsidiary of TWM LLC that
is treated as a partnership for U.S. federal income tax purposes for which the
Corporation or any of its subsidiaries do not have the authority under the
governing documents of such subsidiary to cause or are otherwise prohibited from
causing such subsidiary to have in effect an election under Section 754 of the
Code (or under any similar provisions of applicable U.S. state or local law),
the Corporation shall only be required to take commercially reasonable efforts
to cause such subsidiary to have such an election in effect.

 

Section 2.2                                    Basis Schedules. Within one
hundred fifty (150) calendar days after the filing of the U.S. federal income
Tax Return of the Corporation for each relevant Taxable Year, the Corporation
shall deliver to the Members a schedule (the “Basis Schedule”) that shows, in
reasonable detail as necessary in order to understand the calculations performed
under this Agreement: (a) the Non-Adjusted Tax Basis of the Reference Assets;
(b) the Basis Adjustments with respect to the Reference Assets as a result of
the relevant Exchanges effected in such Taxable Year, calculated (I) in the
aggregate (including, for the avoidance of doubt, Exchanges by all Members) and
(II) solely with respect to Exchanges by the applicable Member; (c) the period
(or periods) over which the Reference Assets are amortizable and/or depreciable;
and (d) the period (or periods) over which each Basis Adjustment is amortizable
and/or depreciable. The

 

11

--------------------------------------------------------------------------------



 

Basis Schedule will become final and binding on the Parties pursuant to the
procedures set forth in Section 2.4(a) and may be amended by the Parties
pursuant to the procedures set forth in Section 2.4(b).

 

Section 2.3                                    Tax Benefit Schedules.

 

(a)                                 Tax Benefit Schedule. Within one hundred
fifty (150) calendar days after the filing of the U.S. federal income Tax Return
of the Corporation for any Taxable Year in which there is a Realized Tax Benefit
or Realized Tax Detriment, the Corporation shall provide to the Members a
schedule showing, in reasonable detail, the calculation of the Realized Tax
Benefit or Realized Tax Detriment for such Taxable Year (a “Tax Benefit
Schedule”). The Tax Benefit Schedule will become final and binding on the
Parties pursuant to the procedures set forth in Section 2.4(a), and may be
amended by the Parties pursuant to the procedures set forth in Section 2.4(b).

 

(b)                                 Applicable Principles. Subject to the
provisions of this Agreement, the Realized Tax Benefit or Realized Tax Detriment
for each Taxable Year is intended to measure the decrease or increase in the
Actual Tax Liability of the Corporation for such Taxable Year attributable to
the Basis Adjustments and Imputed Interest, as determined using a “with and
without” methodology described in Section 2.4(a). Carryovers or carrybacks of
any tax item attributable to any Basis Adjustment or Imputed Interest shall be
considered to be subject to the rules of the Code and the Treasury Regulations
or the appropriate provisions of U.S. state and local tax law, as applicable,
governing the use, limitation and expiration of carryovers or carrybacks of the
relevant type. If a carryover or carryback of any tax item includes a portion
that is attributable to a Basis Adjustment or Imputed Interest (a “TRA Portion”)
and another portion that is not (a “Non-TRA Portion”), such portions shall be
considered to be used in accordance with the “with and without” methodology so
that: (i) the amount of any Non-TRA Portion is deemed utilized first, followed
by the amount of any TRA Portion (with the TRA Portion being applied on a
proportionate basis consistent with the provisions of Section 3.3(a)); and
(ii) in the case of a carryback of a Non-TRA Portion, such carryback shall not
affect the original “with and without” calculation made in the prior Taxable
Year. The Parties agree that, subject to the second to last sentence of
Section 2.1(a), all Tax Benefit Payments attributable to an Exchange will be
treated as subsequent upward purchase price adjustments that give rise to
further Basis Adjustments for the Corporation beginning in the Taxable Year of
payment, and as a result, such additional Basis Adjustments will be incorporated
into such Taxable Year continuing for future Taxable Years; provided, however,
that if the Corporation determines in good faith that any incremental Basis
Adjustment benefits with respect to a Tax Benefit Payment equals an immaterial
amount, the Corporation shall include on the Tax Benefit Schedule for such
Taxable Year a statement to that effect.

 

Section 2.4                                    Procedures; Amendments.

 

(a)                                 Procedures. Each time the Corporation
delivers an applicable Schedule to the Members under this Agreement, including
any Amended Schedule delivered pursuant to Section 2.4(b), but excluding any
Early Termination Schedule or amended Early Termination Schedule delivered
pursuant to the procedures set forth in Section 4.2, the Corporation shall also:
(x) deliver supporting schedules and work papers, as determined by the
Corporation or as reasonably

 

12

--------------------------------------------------------------------------------



 

requested by any Member, that provide a reasonable level of detail regarding the
data and calculations that were relevant for purposes of preparing the Schedule;
(y) deliver an Advisory Firm Letter supporting such Schedule; and (z) allow the
Members and their advisors to have reasonable access to the appropriate
representatives, as determined by the Corporation or as reasonably requested by
the Members, at the Corporation and the Advisory Firm in connection with a
review of such Schedule. Without limiting the generality of the preceding
sentence, the Corporation shall ensure that any Tax Benefit Schedule that is
delivered to the Members, along with any supporting schedules and work papers,
provides a reasonably detailed presentation of the calculation of the Actual Tax
Liability of the Corporation for the relevant Taxable Year (the “with”
calculation) and the Hypothetical Tax Liability of the Corporation for such
Taxable Year (the “without” calculation), and identifies any material
assumptions or operating procedures or principles that were used for purposes of
such calculations. An applicable Schedule or amendment thereto shall become
final and binding on the Parties thirty (30) calendar days from the date on
which the Members first received the applicable Schedule or amendment thereto
unless:

 

(i)                                     a Member within thirty (30) calendar
days after receiving the applicable Schedule or amendment thereto, provides the
Corporation with written notice of a material objection to such Schedule that is
made in good faith and that sets forth in reasonable detail such Member’s
material objection (an “Objection Notice”); or

 

(ii)                                  each Member provides a written waiver of
its right to deliver an Objection Notice within the time period described in
clause (i) above, in which case such Schedule or amendment thereto becomes
binding on the date the waiver from all Members is received by the Corporation.

 

In the event that a Member timely delivers an Objection Notice pursuant to
clause (i) above, and if the Parties, for any reason, are unable to successfully
resolve the issues raised in the Objection Notice within thirty (30) calendar
days after receipt by the Corporation of the Objection Notice, the Corporation
and the Member shall employ the reconciliation procedures as described in
Section 7.9 of this Agreement (the “Reconciliation Procedures”).

 

(b)                                 Amended Schedule. The applicable Schedule
for any Taxable Year may be amended from time to time by the Corporation: (i) in
connection with a Determination affecting such Schedule; (ii) to correct
inaccuracies in the Schedule identified as a result of the receipt of additional
factual information relating to a Taxable Year after the date the Schedule was
originally provided to the Member; (iii) to comply with an Expert’s
determination under the Reconciliation Procedures applicable to this Agreement;
(iv) to reflect a change in the Realized Tax Benefit or Realized Tax Detriment
for such Taxable Year attributable to a carryback or carryforward of a loss or
other Tax item to such Taxable Year; (v) to reflect a change in the Realized Tax
Benefit or Realized Tax Detriment for such Taxable Year attributable to an
amended Tax Return filed for such Taxable Year; or (vi) to adjust a Basis
Schedule to take into account any Tax Benefit Payments made pursuant to this
Agreement (any such Schedule, an “Amended Schedule”).

 

13

--------------------------------------------------------------------------------



 

ARTICLE III.
TAX BENEFIT PAYMENTS

 

Section 3.1                                    Timing and Amount of Tax Benefit
Payments.

 

(a)                                 Timing of Payments. Subject to Sections 3.2
and 3.3, within three (3) Business Days following the date on which each Tax
Benefit Schedule that is required to be delivered by the Corporation to the
Members pursuant to Section 2.3(a) of this Agreement becomes final in accordance
with Section 2.4(a) of this Agreement (such date, the “Final Payment Date” in
respect of any Tax Benefit Payment), the Corporation shall pay to each relevant
Member the Tax Benefit Payment as determined pursuant to Section 3.1(b). Each
such Tax Benefit Payment shall be made by wire transfer of immediately available
funds to the bank account previously designated by such Members or as otherwise
agreed by the Corporation and such Members. For the avoidance of doubt, the
Members shall not be required under any circumstances to return any portion of
any Tax Benefit Payment previously paid by the Corporation to the Members
(including any portion of any Early Termination Payment).

 

(b)                                 Amount of Payments. For purposes of this
Agreement, a “Tax Benefit Payment” with respect to any Member means an amount,
not less than zero, equal to the sum of: (i) the Net Tax Benefit that is
Attributable to such Member and (ii) the Actual Interest Amount.

 

(i)                                     Attributable. A Net Tax Benefit is
“Attributable” to a Member to the extent that it is derived from any Basis
Adjustment or Imputed Interest that is attributable to an Exchange undertaken by
or with respect to such Member.

 

(ii)                                  Net Tax Benefit. The “Net Tax Benefit”
Attributable to a Member for a Taxable Year equals the amount of the excess, if
any, of (x) 50% of the Cumulative Net Realized Tax Benefit Attributable to such
Member as of the end of such Taxable Year over (y) the aggregate amount of all
Tax Benefit Payments previously made to such Member under this Section 3.1. For
the avoidance of doubt, if the Cumulative Net Realized Tax Benefit that is
Attributable to a Member as of the end of any Taxable Year is less than the
aggregate amount of all Tax Benefit Payments previously made to such Member,
such Member shall not be required to return any portion of any Tax Benefit
Payment previously made by the Corporation to such Member.

 

(iii)                               Cumulative Net Realized Tax Benefit. The
“Cumulative Net Realized Tax Benefit” for a Taxable Year equals the cumulative
amount of Realized Tax Benefits for all Taxable Years of the Corporation, up to
and including such Taxable Year, net of the cumulative amount of Realized Tax
Detriments for the same period. The Realized Tax Benefit and Realized Tax
Detriment for each Taxable Year shall be determined based on the most recent Tax
Benefit Schedule or Amended Schedule, if any, in existence at the time of such
determination.

 

(iv)                              Realized Tax Benefit. The “Realized Tax
Benefit” for a Taxable Year equals the excess, if any, of the Hypothetical Tax
Liability over the Actual Tax Liability for such Taxable Year. If all or a
portion of the Actual Tax Liability for such Taxable Year arises as a result of
an audit or similar proceeding by a Taxing Authority of any Taxable

 

14

--------------------------------------------------------------------------------



 

Year, such liability shall not be included in determining the Realized Tax
Benefit unless and until there has been a Determination.

 

(v)                                 Realized Tax Detriment. The “Realized Tax
Detriment” for a Taxable Year equals the excess, if any, of the Actual Tax
Liability over the Hypothetical Tax Liability for such Taxable Year. If all or a
portion of the Actual Tax Liability for such Taxable Year arises as a result of
an audit or similar proceeding by a Taxing Authority of any Taxable Year, such
liability shall not be included in determining the Realized Tax Detriment unless
and until there has been a Determination.

 

(vi)                              Imputed Interest. The principles of Sections
1272, 1274, or 483 of the Code, as applicable, and the principles of any similar
provision of U.S. state and local law, will apply to cause a portion of any Net
Tax Benefit payable by the Corporation to a Member under this Agreement to be
treated as imputed interest (“Imputed Interest”). For the avoidance of doubt,
the deduction for the amount of Imputed Interest as determined with respect to
any Net Tax Benefit payable by the Corporation to a Member shall be excluded in
determining the Hypothetical Tax Liability of the Corporation for purposes of
calculating Realized Tax Benefits and Realized Tax Detriments pursuant to this
Agreement.

 

(vii)                           Actual Interest Amount. The “Actual Interest
Amount” calculated in respect of the Net Tax Benefit for a Taxable Year will
equal the amount of any Extension Rate Interest.

 

(viii)                        Extension Rate Interest. The amount of “Extension
Rate Interest” calculated in respect of the Net Tax Benefit (including
previously accrued Imputed Interest) for a Taxable Year will equal interest
calculated at the Agreed Rate from the due date (without extensions) for filing
the U.S. federal income Tax Return of the Corporation for such Taxable Year
until the date on which the Corporation makes a timely Tax Benefit Payment to
the Member on or before the Final Payment Date as determined pursuant to
Section 3.1(a).

 

(ix)                              Default Rate Interest. In the event that the
Corporation does not make timely payment of all or any portion of a Tax Benefit
Payment to a Member on or before the Final Payment Date as determined pursuant
to Section 3.1(a), the amount of “Default Rate Interest” calculated in respect
of the Net Tax Benefit (including previously accrued Imputed Interest and
Extension Rate Interest) for a Taxable Year will equal interest calculated at
the Default Rate from the Final Payment Date for a Tax Benefit Payment as
determined pursuant to Section 3.1(a) until the date on which the Corporation
makes such Tax Benefit Payment to such Member. For the avoidance of doubt, the
amount of any Default Rate Interest as determined with respect to any Net Tax
Benefit payable by the Corporation to a Member shall be included in determining
the Hypothetical Tax Liability of the Corporation for purposes of calculating
Realized Tax Benefits and Realized Tax Detriments pursuant to this Agreement.

 

(x)                                 The Corporation and the Members hereby
acknowledge and agree that, as of the date of this Agreement and as of the date
of any future Exchange that may be

 

15

--------------------------------------------------------------------------------



 

subject to this Agreement, the aggregate value of the Tax Benefit Payments
cannot be reasonably ascertained for U.S. federal income or other applicable tax
purposes.

 

(c)                                  Interest. The provisions of
Section 3.1(b) are intended to operate so that interest will effectively accrue
in respect of the Net Tax Benefit for any Taxable Year as follows:

 

(i)                                     first, at the applicable rate used to
determine the amount of Imputed Interest under the Code (from the relevant
Exchange Date until the due date (without extensions) for filing the U.S.
federal income Tax Return of the Corporation for such Taxable Year);

 

(ii)                                  second, at the Agreed Rate in respect of
any Extension Rate Interest (from the due date (without extensions) for filing
the U.S. federal income Tax Return of the Corporation for such Taxable Year
until the Final Payment Date for a Tax Benefit Payment as determined pursuant to
Section 3.1(a)); and

 

(iii)                               third, at the Default Rate in respect of any
Default Rate Interest (from the Final Payment Date for a Tax Benefit Payment as
determined pursuant to Section 3.1(a) until the date on which the Corporation
makes the relevant Tax Benefit Payment to a Member).

 

Section 3.2                                    No Duplicative Payments. It is
intended that the provisions of this Agreement will not result in the
duplicative payment of any amount (including interest) that may be required
under this Agreement, and the provisions of this Agreement shall be consistently
interpreted and applied in accordance with that intent. For purposes of this
Agreement, and also for the avoidance of doubt, no Tax Benefit Payment shall be
calculated or made in respect of any estimated tax payments, including, without
limitation, any estimated U.S. federal income tax payments.

 

Section 3.3                                    Pro-Ration of Payments as Between
the Members.

 

(a)                                 Insufficient Taxable Income. Notwithstanding
anything in Section 3.1(b) to the contrary, if the aggregate potential Covered
Tax benefit of the Corporation as calculated with respect to the Basis
Adjustments and Imputed Interest (in each case, without regard to the Taxable
Year of origination) is limited in a particular Taxable Year because the
Corporation does not have sufficient actual taxable income to fully utilize
available deductions, then the available Covered Tax benefit for the Corporation
shall be allocated among the Members in proportion to the respective Tax Benefit
Payment that would have been payable if the Corporation had in fact had
sufficient taxable income so that there had been no such limitation.

 

(b)                                 Late Payments. If for any reason the
Corporation is not able to timely and fully satisfy its payment obligations
under this Agreement in respect of a particular Taxable Year, then Default Rate
Interest (or, if the Corporation does not have sufficient funds to make such
payment as a result of limitations imposed by any Senior Obligations, Extension
Rate Interest) will begin to accrue pursuant to Section 5.2 and the Corporation
and other Parties agree that (i) the Corporation shall pay the Tax Benefit
Payments due in respect of such Taxable Year to each Member pro rata in
accordance with the principles of Section 3.3(a) and (ii) no Tax Benefit

 

16

--------------------------------------------------------------------------------



 

Payment shall be made in respect of any Taxable Year until all Tax Benefit
Payments to all Members in respect of all prior Taxable Years have been made in
full.

 

ARTICLE IV.
TERMINATION

 

Section 4.1                                    Early Termination of Agreement;
Breach of Agreement.

 

(a)                                 Corporation’s Early Termination Right. On or
after the first anniversary of the closing date of the IPO, the Corporation may
completely terminate this Agreement, as and to the extent provided herein, with
respect to all amounts payable to the Members pursuant to this Agreement and
with respect to all the Units held by the Members at any time by paying to the
Members the Early Termination Payment; provided that this Agreement shall only
terminate upon the receipt of the Early Termination Payments made pursuant to
this Section 4.1(a) by all Members that are entitled to such a payment, and
provided further, that the Corporation may withdraw any notice to execute its
termination rights under this Section 4.1(a) prior to the time at which any
Early Termination Payment has been paid. Upon the Corporation’s payment of the
Early Termination Payment, the Corporation shall not have any further payment
obligations under this Agreement, other than with respect to any: (i) prior Tax
Benefit Payments that are due and payable under this Agreement but that still
remain unpaid as of the date of the Early Termination Notice; and (ii) current
Tax Benefit Payment due for the Taxable Year ending on or including the date of
the Early Termination Notice (except to the extent that the amount described in
clause (ii) is included in the calculation of the Early Termination Payment). If
an Exchange subsequently occurs with respect to Units for which the Corporation
has exercised its termination rights under this Section 4.1(a), the Corporation
shall have no obligations under this Agreement with respect to such Exchange.

 

(b)                                 Acceleration Upon Change of Control. In the
event of a Change of Control, all obligations hereunder shall be accelerated and
such obligations shall be calculated pursuant to this Article IV as if an Early
Termination Notice had been delivered on the closing date of the Change of
Control and utilizing the Valuation Assumptions by substituting the phrase “the
closing date of a Change of Control” in each place where the phrase “Early
Termination Effective Date” appears. Such obligations shall include, but not be
limited to, (1) the Early Termination Payment calculated as if an Early
Termination Notice had been delivered on the closing date of the Change of
Control, (2) any Tax Benefit Payments agreed to by the Corporation and the
Members as due and payable but unpaid as of the Early Termination Notice and
(3) any Tax Benefit Payments due for any Taxable Year ending prior to, with or
including the closing date of a Change of Control (except to the extent that any
amounts described in clauses (2) or (3) are included in the Early Termination
Payment). For the avoidance of doubt, Sections 4.2 and 4.3 shall apply to a
Change of Control, mutadis mutandi.

 

(c)                                  Acceleration Upon Breach of Agreement. In
the event that the Corporation materially breaches any of its material
obligations under this Agreement, whether as a result of failure to make any
payment when due, failure to honor any other material obligation required
hereunder, or by operation of law as a result of the rejection of this Agreement
in a case commenced under the Bankruptcy Code or otherwise, then all obligations
hereunder shall be accelerated and become immediately due and payable upon
notice of acceleration from any

 

17

--------------------------------------------------------------------------------



 

applicable Member (provided that in the case of any proceeding under the
Bankruptcy Code or other insolvency statute, such acceleration shall be
automatic without any such notice), and such obligations shall be calculated as
if an Early Termination Notice had been delivered on the date of such notice of
acceleration (or, in the case of any proceeding under the Bankruptcy Code or
other insolvency statute, on the date of such breach) and shall include, but not
be limited to: (i) the Early Termination Payment calculated as if an Early
Termination Notice had been delivered on the date of such acceleration; (ii) any
prior Tax Benefit Payments that are due and payable under this Agreement but
that still remain unpaid as of the date of such acceleration; and (iii) any
current Tax Benefit Payment due for the Taxable Year ending with or including
the date of such acceleration. Notwithstanding the foregoing, in the event that
the Corporation breaches this Agreement and such breach is not a material breach
of a material obligation, a Member shall still be entitled to enforce all of its
rights otherwise available under this Agreement. For purposes of this
Section 4.1(c), and subject to the following sentence, the Parties agree that
the failure to make any payment due pursuant to this Agreement within three
(3) months of the relevant Final Payment Date shall be deemed to be a material
breach of a material obligation under this Agreement for all purposes of this
Agreement, and that it will not be considered to be a material breach of a
material obligation under this Agreement to make a payment due pursuant to this
Agreement within three (3) months of the relevant Final Payment Date.
Notwithstanding anything in this Agreement to the contrary, it shall not be a
material breach of a material obligation of this Agreement if the Corporation
fails to make any Tax Benefit Payment within three (3) months of the relevant
Final Payment Date to the extent that the Corporation has insufficient funds, or
cannot take commercially reasonable actions to obtain sufficient funds, to make
such payment; provided that the interest provisions of Section 5.2 shall apply
to such late payment (unless the Corporation does not have sufficient funds to
make such payment as a result of limitations imposed by any Senior Obligations,
in which case Section 5.2 shall apply, but the Default Rate shall be replaced by
the Agreed Rate).

 

Section 4.2                                    Early Termination Notice. If the
Corporation chooses to exercise its right of early termination under Section 4.1
above, the Corporation shall deliver to the Members a notice of the
Corporation’s decision to exercise such right (an “Early Termination Notice”)
and a schedule (the “Early Termination Schedule”) showing in reasonable detail
the calculation of the Early Termination Payment. The Corporation shall also
(x) deliver supporting schedules and work papers, as determined by the
Corporation or as reasonably requested by a Member, that provide a reasonable
level of detail regarding the data and calculations that were relevant for
purposes of preparing the Early Termination Schedule; (y) deliver an Advisory
Firm Letter supporting such Early Termination Schedule; and (z) allow the
Members and their advisors to have reasonable access to the appropriate
representatives, as determined by the Corporation or as reasonably requested by
the Members, at the Corporation and the Advisory Firm in connection with a
review of such Early Termination Schedule. The Early Termination Schedule shall
become final and binding on each Party thirty (30) calendar days from the first
date on which the Members received such Early Termination Schedule unless:

 

(i)                                     a Member within thirty (30) calendar
days after receiving the Early Termination Schedule, provides the Corporation
with notice of a material objection to such Early Termination Schedule made in
good faith and setting forth in reasonable detail such Member’s material
objection (a “Termination Objection Notice”); or

 

18

--------------------------------------------------------------------------------



 

(ii)                                  each Member provides a written waiver of
such right of a Termination Objection Notice within the period described in
clause (i) above, in which case such Early Termination Schedule becomes binding
on the date the waiver from all Members is received by the Corporation.

 

In the event that a Member timely delivers a Termination Objection Notice
pursuant to clause (i) above, and if the Parties, for any reason, are unable to
successfully resolve the issues raised in the Termination Objection Notice
within thirty (30) calendar days after receipt by the Corporation of the
Termination Objection Notice, the Corporation and such Member shall employ the
Reconciliation Procedures. The date on which the Early Termination Schedule
becomes final in accordance with this Section 4.2 shall be the “Early
Termination Reference Date.”

 

Section 4.3                                    Payment Upon Early Termination.

 

(a)                                 Timing of Payment. Within three (3) Business
Days after the Early Termination Reference Date, the Corporation shall pay to
each Member an amount equal to the Early Termination Payment for such Member.
Such Early Termination Payment shall be made by the Corporation by wire transfer
of immediately available funds to a bank account or accounts designated by the
Members or as otherwise agreed by the Corporation and the Members.

 

(b)                                 Amount of Payment. The “Early Termination
Payment” payable to a Member pursuant to Section 4.3(a) shall equal the present
value, discounted at the Early Termination Rate as determined as of the Early
Termination Reference Date, of all Tax Benefit Payments that would be required
to be paid by the Corporation to such Member, whether payable with respect to
Units that were Exchanged prior to the Early Termination Effective Date or on or
after the Early Termination Effective Date, beginning from the Early Termination
Effective Date and using the Valuation Assumptions. For the avoidance of doubt,
an Early Termination Payment shall be made to each Member, regardless of whether
such Member has Exchanged all of its Units as of the Early Termination Effective
Date.

 

ARTICLE V.
SUBORDINATION AND LATE PAYMENTS

 

Section 5.1                                    Subordination. Notwithstanding
any other provision of this Agreement to the contrary, any Tax Benefit Payment
or Early Termination Payment required to be made by the Corporation to the
Members under this Agreement shall rank subordinate and junior in right of
payment to any principal, interest, or other amounts due and payable in respect
of any obligations owed in respect of indebtedness for borrowed money of the
Corporation and its Subsidiaries (“Senior Obligations”) and shall rank pari
passu in right of payment with all current or future unsecured obligations of
the Corporation that are not Senior Obligations. To the extent that any payment
under this Agreement is not permitted to be made at the time payment is due as a
result of this Section 5.1 and the terms of the agreements governing Senior
Obligations, such payment obligation nevertheless shall accrue for the benefit
of the Members and the Corporation shall make such payments at the first
opportunity that such payments are permitted to be made in accordance with the
terms of the Senior Obligations.

 

19

--------------------------------------------------------------------------------



 

Section 5.2                                    Late Payments by the Corporation.
The amount of all or any portion of any Tax Benefit Payment or Early Termination
Payment not made to the Members when due under the terms of this Agreement,
whether as a result of Section 5.1 and the terms of the Senior Obligations or
otherwise, shall be payable together with Default Rate Interest, which shall
accrue beginning on the Final Payment Date and be computed as provided in
Section 3.1(b)(ix), provided that if the Corporation does not have sufficient
funds to make a payment as a result of limitations imposed by any Senior
Obligations, interest shall accrue at the Agreed Rate.

 

ARTICLE VI.
TAX MATTERS; CONSISTENCY; COOPERATION

 

Section 6.1                                    Participation in the
Corporation’s and TWM LLC’s Tax Matters. Except as otherwise provided herein,
and except as provided in Article IX of the LLC Agreement, the Corporation shall
have full responsibility for, and sole discretion over, all tax matters
concerning the Corporation and TWM LLC, including without limitation the
preparation, filing or amending of any Tax Return and defending, contesting or
settling any issue pertaining to taxes. Notwithstanding the foregoing, the
Corporation shall notify a Member of, and keep such Member reasonably informed
with respect to, the portion of any tax audit of the Corporation or TWM LLC, or
any of TWM LLC’s Subsidiaries, the outcome of which is reasonably expected to
materially affect the Tax Benefit Payments payable to such Member under this
Agreement.

 

Section 6.2                                    Consistency. All calculations and
determinations made hereunder, including, without limitation, any Basis
Adjustments, the Schedules, and the determination of any Realized Tax Benefits
or Realized Tax Detriments, shall be made in accordance with the elections,
methodologies or positions taken by the Corporation and TWM LLC on their
respective Tax Returns. Each Member shall prepare its Tax Returns in a manner
that is consistent with the terms of this Agreement, and any related
calculations or determinations that are made hereunder, including, without
limitation, the terms of Section 2.1 of this Agreement and the Schedules
provided to the Members under this Agreement. In the event that an Advisory Firm
is replaced with another Advisory Firm acceptable to the Audit Committee, such
replacement Advisory Firm shall perform its services under this Agreement using
procedures and methodologies consistent with the previous Advisory Firm, unless
otherwise required by law or unless the Corporation and all of the Members agree
to the use of other procedures and methodologies.

 

Section 6.3                                    Cooperation.

 

(a)                                 Each Member shall (i) furnish to the
Corporation in a timely manner such information, documents and other materials
as the Corporation may reasonably request for purposes of making any
determination or computation necessary or appropriate under this Agreement,
preparing any Tax Return or contesting or defending any audit, examination or
controversy with any Taxing Authority, (ii) make itself available to the
Corporation and its representatives to provide explanations of documents and
materials and such other information as the Corporation or its representatives
may reasonably request in connection with any of the matters described in clause
(i) above, and (iii) reasonably cooperate in connection with any such matter.

 

20

--------------------------------------------------------------------------------



 

(b)                                 The Corporation shall reimburse the Members
for any reasonable and documented out-of-pocket costs and expenses incurred
pursuant to Section 6.3(a).

 

ARTICLE VII.
MISCELLANEOUS

 

Section 7.1                                    Notices. All notices, requests,
consents and other communications hereunder shall be in writing and shall be
given (and shall be deemed to have been duly given upon receipt) by delivery in
person, by courier service, by fax, by electronic mail (delivery receipt
requested) or by certified or registered mail (postage prepaid, return receipt
requested) to the respective Parties at the following addresses (or at such
other address for a Party as shall be as specified in a notice given in
accordance with this Section 7.1). All notices hereunder shall be delivered as
set forth below, or pursuant to such other instructions as may be designated in
writing by the Party to receive such notice:

 

If to the Corporation, to:

 

Tradeweb Markets Inc.

1177 Avenue of the Americas, 31st Floor

New York, New York 10036

 

Attn: Douglas Friedman, General Counsel

Facsimile: (646) 430-6250

Email: Douglas.Friedman@tradeweb.com

 

with a copy (which shall not constitute notice to the Corporation) to:

 

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York 10004

Attn:    Steven G. Scheinfeld

Andrew B. Barkan

David L. Shaw

Facsimile: (212) 859-4000

Email:  Steven.Scheinfeld@friedfrank.com

Andrew.Barkan@friedfrank.com

David.Shaw@friedfrank.com

 

If to a Member, the address, facsimile number and e-mail address specified on
such Member’s signature page to this Agreement.

 

Any Party may change its address, fax number or e-mail address by giving each of
the other Parties written notice thereof in the manner set forth above.

 

Section 7.2                                    Counterparts. This Agreement may
be executed in one or more counterparts, all of which shall be considered one
and the same agreement and shall become

 

21

--------------------------------------------------------------------------------



 

effective when one or more counterparts have been signed by each of the Parties
and delivered to the other Parties, it being understood that all Parties need
not sign the same counterpart. Delivery of an executed signature page to this
Agreement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.

 

Section 7.3                                    Entire Agreement; No Third Party
Beneficiaries. This Agreement constitutes the entire agreement and supersedes
all prior agreements and understandings, both written and oral, among the
Parties with respect to the subject matter hereof. This Agreement shall be
binding upon and inure solely to the benefit of each Party hereto and their
respective successors and permitted assigns, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other Person any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.

 

Section 7.4                                    Governing Law. This Agreement
shall be governed by, and construed in accordance with, the law of the State of
Delaware, without regard to the conflicts of laws principles thereof that would
mandate the application of the laws of another jurisdiction.

 

Section 7.5                                    Severability. If any term or
other provision of this Agreement is invalid, illegal or incapable of being
enforced by any law or public policy, all other terms and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any Party. Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the Parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible to the fullest extent permitted by applicable law in an acceptable
manner in order that the transactions contemplated hereby are consummated as
originally contemplated to the greatest extent possible.

 

Section 7.6                                    Assignments; Amendments;
Successors; No Waiver.

 

(a)                                 Assignment. No Member may assign, sell,
pledge, or otherwise alienate or transfer any interest in this Agreement,
including the right to receive any Tax Benefit Payments under this Agreement, to
any Person without the prior written consent of the Corporation, which consent
shall not be unreasonably withheld, conditioned, or delayed, and without such
Person executing and delivering a Joinder agreeing to succeed to the applicable
portion of such Member’s interest in this Agreement and to become a Party for
all purposes of this Agreement (the “Joinder Requirement”); provided, however,
that to the extent any Member sells, exchanges, distributes, or otherwise
transfers Units to any Person (other than the Corporation or TWM LLC) in
accordance with the terms of the LLC Agreement, the Members shall have the
option to assign to the transferee of such Units its rights under this Agreement
with respect to such transferred Units, provided that such transferee has
satisfied the Joinder Requirement. For the avoidance of doubt, if a Member
transfers Units in accordance with the terms of the LLC Agreement but does not
assign to the transferee of such Units its rights under this Agreement with
respect to such transferred Units, such Member shall continue to be entitled to
receive the Tax Benefit Payments arising in respect of a subsequent Exchange of
such Units. The Corporation may not assign any of its rights or obligations
under this Agreement to any Person without Two-Thirds Member Approval (and any
purported assignment without such consent shall be null and void).

 

22

--------------------------------------------------------------------------------



 

(b)                                 Amendments. No provision of this Agreement
may be amended unless such amendment is approved in writing by the Corporation
and made with Two-Thirds Member Approval; provided that amendment of the
definition of Change of Control will also require the written approval of a
majority of the Independent Directors. No provision of this Agreement may be
waived unless such waiver is in writing and signed by the Party against whom the
waiver is to be effective.

 

(c)                                  Successors. All of the terms and provisions
of this Agreement shall be binding upon, and shall inure to the benefit of and
be enforceable by, the Parties hereto and their respective successors, assigns,
heirs, executors, administrators and legal representatives. The Corporation
shall require and cause any direct or indirect successor (whether by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Corporation, by written agreement, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Corporation would be required to perform if no such succession had taken
place.

 

(d)                                 Waiver. No failure by any Party to insist
upon the strict performance of any covenant, duty, agreement, or condition of
this Agreement, or to exercise any right or remedy consequent upon a breach
thereof, shall constitute a waiver of any such breach or any other covenant,
duty, agreement, or condition.

 

Section 7.7                                    Titles and Subtitles. The titles
of the sections and subsections of this Agreement are for convenience of
reference only and are not to be considered in construing this Agreement.

 

Section 7.8                                    Resolution of Disputes.

 

(a)                                 Except for Reconciliation Disputes subject
to Section 7.9, any and all disputes which cannot be settled after substantial
good-faith negotiation, including any ancillary claims of any Party, arising out
of, relating to or in connection with the validity, negotiation, execution,
interpretation, performance or non-performance of this Agreement (including the
validity, scope and enforceability of this arbitration provision) (each a
“Dispute”) shall be finally resolved by arbitration in accordance with the
International Institute for Conflict Prevention and Resolution Rules for
Non-Administered Arbitration by a panel of three arbitrators, of which the
Corporation shall designate one arbitrator and the Members party to such Dispute
shall designate one arbitrator in accordance with the “screened” appointment
procedure provided in Resolution Rule 5.4. The arbitration shall be governed by
the Federal Arbitration Act, 9 U.S.C. §§ 1 et seq., and judgment upon the award
rendered by the arbitrators may be entered by any court having jurisdiction
thereof. The place of the arbitration shall be New York City, New York.

 

(b)                                 Notwithstanding the provisions of paragraph
(a), any Party may bring an action or special proceeding in any court of
competent jurisdiction for the purpose of compelling another Party to arbitrate,
seeking temporary or preliminary relief in aid of an arbitration hereunder,
and/or enforcing an arbitration award and, for the purposes of this paragraph
(b), each Party (i) expressly consents to the application of paragraph (c) of
this Section 7.8 to any such action or proceeding, and (ii) agrees that proof
shall not be required that monetary damages for breach of the provisions of this
Agreement would be difficult to calculate and that remedies at law would

 

23

--------------------------------------------------------------------------------



 

be inadequate. For the avoidance of doubt, this Section 7.8 shall not apply to
Reconciliation Disputes to be settled in accordance with the procedures set
forth in Section 7.9.

 

(c)                                  Each Party hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Chancery Court of the State of Delaware or, if such Court
declines jurisdiction, the courts of the State of Delaware sitting in
Wilmington, Delaware, and of the U.S. District Court for the District of
Delaware sitting in Wilmington, Delaware, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or for recognition or enforcement of any judgment, and each of the
Parties hereto irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such Delaware
State court or, to the fullest extent permitted by applicable law, in such U.S.
District Court. Each Party agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

 

(d)                                 Each Party irrevocably and unconditionally
waives, to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in Section 7.8(c).
Each Party irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of any such suit, action or
proceeding in any such court.

 

(e)                                  Each Party irrevocably consents to service
of process by means of notice in the manner provided for in Section 7.1. Nothing
in this Agreement shall affect the right of any Party to serve process in any
other manner permitted by law.

 

(f)                                   WAIVER OF RIGHT TO TRIAL BY JURY. EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).

 

(g)                                  Any dispute as to whether a dispute is a
Reconciliation Dispute within the meaning of Section 7.9, or a Dispute within
the meaning of this Section 7.8, shall be decided and resolved as a Dispute
subject to the procedures set forth in this Section 7.8.

 

Section 7.9                                    Reconciliation. In the event that
the Corporation and any Member are unable to resolve a disagreement with respect
to a Schedule (other than an Early Termination Schedule) prepared in accordance
with the procedures set forth in Section 2.4, or with respect to an Early
Termination Schedule prepared in accordance with the procedures set forth in
Section 4.2, within the relevant time period designated in this Agreement (a
“Reconciliation Dispute”), the Reconciliation Dispute shall be submitted for
determination to a nationally recognized expert (the “Expert”) in the particular
area of disagreement mutually acceptable to both Parties. The Expert shall be a
partner or principal in a nationally recognized accounting firm, and unless the
Corporation and such Member agree otherwise, the Expert shall not, and the firm
that employs the Expert shall not, have any material relationship with the
Corporation or such Member or other actual or potential conflict of interest. If
the Parties are unable to agree on an Expert within

 

24

--------------------------------------------------------------------------------



 

fifteen (15) calendar days of receipt by the respondent(s) of written notice of
a Reconciliation Dispute, the selection of an Expert shall be treated as a
Dispute subject to Section 7.8 and an arbitration panel shall pick an Expert
from a nationally recognized accounting firm that does not have any material
relationship with the Corporation or such Member or other actual or potential
conflict of interest. The Expert shall resolve any matter relating to the Basis
Schedule or an amendment thereto, or the Early Termination Schedule or an
amendment thereto within thirty (30) calendar days and shall resolve any matter
relating to a Tax Benefit Schedule or an amendment thereto within fifteen (15)
calendar days or as soon thereafter as is reasonably practicable, in each case
after the matter has been submitted to the Expert for resolution.
Notwithstanding the preceding sentence, if the matter is not resolved before any
payment that is the subject of a disagreement would be due (in the absence of
such disagreement) or any Tax Return reflecting the subject of a disagreement is
due, the undisputed amount shall be paid on the date prescribed by this
Agreement and such Tax Return may be filed as prepared by the Corporation,
subject to adjustment or amendment upon resolution. The costs and expenses
relating to the engagement of such Expert or amending any Tax Return shall be
borne by the Corporation except as provided in the next sentence. The
Corporation and the Members shall bear their own costs and expenses of such
proceeding, unless (i) the Expert adopts the Member’s position, in which case
the Corporation shall reimburse the Member for any reasonable and documented
out-of-pocket costs and expenses in such proceeding, or (ii) the Expert adopts
the Corporation’s position, in which case the Member shall reimburse the
Corporation for any reasonable and documented out-of-pocket costs and expenses
in such proceeding. The Expert shall finally determine any Reconciliation
Dispute and the determinations of the Expert pursuant to this Section 7.9 shall
be binding on the Corporation and the Members and may be entered and enforced in
any court having competent jurisdiction.

 

Section 7.10                             Withholding. The Corporation shall be
entitled to deduct and withhold from any payment that is payable to any Member
pursuant to this Agreement such amounts as the Corporation is required to deduct
and withhold with respect to the making of such payment under the Code or any
provision of U.S. state, local or foreign tax law. To the extent that amounts
are so withheld and paid over to the appropriate Taxing Authority by the
Corporation, such withheld amounts shall be treated for all purposes of this
Agreement as having been paid by the Corporation to the relevant Member. Each
Member shall promptly provide the Corporation with any applicable tax forms and
certifications reasonably requested by the Corporation in connection with
determining whether any such deductions and withholdings are required under the
Code or any provision of U.S. state, local or foreign tax law.

 

Section 7.11                             Admission of the Corporation into a
Consolidated Group; Transfers of Corporate Assets.

 

(a)                                 If the Corporation is or becomes a member of
an affiliated or consolidated group of corporations that files a consolidated
income Tax Return pursuant to Section 1501 or other applicable Sections of the
Code governing affiliated or consolidated groups, or any corresponding
provisions of U.S. state or local law, then: (i) the provisions of this
Agreement shall be applied with respect to the group as a whole; and (ii) Tax
Benefit Payments, Early Termination Payments, and other applicable items
hereunder shall be computed with reference to the consolidated taxable income of
the group as a whole.

 

25

--------------------------------------------------------------------------------



 

(b)                                 If any entity that is obligated to make a
Tax Benefit Payment or Early Termination Payment hereunder transfers one or more
assets to a corporation (or a Person classified as a corporation for U.S. income
tax purposes) with which such entity does not file a consolidated Tax Return
pursuant to Section 1501 of the Code, such entity, for purposes of calculating
the amount of any Tax Benefit Payment or Early Termination Payment due
hereunder, shall be treated as having disposed of such asset in a fully taxable
transaction on the date of such contribution. The consideration deemed to be
received by such entity shall be equal to the fair market value of the
contributed asset as determined by the Corporation in good faith. For purposes
of this Section 7.11, a transfer of a partnership interest shall be treated as a
transfer of the transferring partner’s share of each of the assets and
liabilities of that partnership.

 

Section 7.12                             Confidentiality. Each Member and its
assignees acknowledges and agrees that the information of the Corporation is
confidential and, except in the course of performing any duties as necessary for
the Corporation and its Affiliates, as required by law or legal process or to
enforce the terms of this Agreement, such Person shall keep and retain in the
strictest confidence and not disclose to any Person any confidential matters,
acquired pursuant to this Agreement, of the Corporation and its Affiliates and
successors, learned by any Member heretofore or hereafter, provided that, each
Member acknowledges and agrees that such Member shall, except as otherwise
provided by applicable law, keep and retain in the strictest confidence and not
disclose to any Person that is not a Member any confidential matters contained
in supporting schedules or work papers provided to such Member pursuant to
Section 2.4(a) this Agreement. This Section 7.12 shall not apply to (i) any
information that has been made publicly available by the Corporation or any of
its Affiliates, becomes public knowledge (except as a result of an act of any
Member in violation of this Agreement) or is generally known to the business
community, (ii) the disclosure of information to the extent necessary for a
Member to prosecute or defend claims arising under or relating to this
Agreement, and (iii) the disclosure of information to the extent necessary for a
Member to prepare and file its Tax Returns, to respond to any inquiries
regarding the same from any Taxing Authority or to prosecute or defend any
action, proceeding or audit by any Taxing Authority with respect to such Tax
Returns. Notwithstanding anything to the contrary herein, the Members and each
of their assignees (and each employee, representative or other agent of the
Members or their assignees, as applicable) may disclose at their discretion to
any and all Persons, without limitation of any kind, the tax treatment and tax
structure of the Corporation, the Members and any of their transactions, and all
materials of any kind (including tax opinions or other tax analyses) that are
provided to the Members relating to such tax treatment and tax structure. If a
Member or an assignee commits a breach, or threatens to commit a breach, of any
of the provisions of this Section 7.12, the Corporation shall have the right and
remedy to have the provisions of this Section 7.12 specifically enforced by
injunctive relief or otherwise by any court of competent jurisdiction without
the need to post any bond or other security, it being acknowledged and agreed
that any such breach or threatened breach shall cause irreparable injury to the
Corporation or any of its Subsidiaries and that money damages alone shall not
provide an adequate remedy to such Persons. Such rights and remedies shall be in
addition to, and not in lieu of, any other rights and remedies available at law
or in equity.

 

Section 7.13                             Change in Law. Notwithstanding anything
herein to the contrary, if, in connection with an actual or proposed change in
law, a Member reasonably believes that the existence of this Agreement could
cause income (other than income arising from receipt of a

 

26

--------------------------------------------------------------------------------



 

payment under this Agreement) recognized by such Member (or direct or indirect
equity holders in such Member) in connection with any Exchange to be treated as
ordinary income rather than capital gain (or otherwise taxed at ordinary income
rates) for U.S. federal income tax purposes or would have other material adverse
tax consequences to such Member or any direct or indirect owner of such Member,
then at the written election of such Member in its sole discretion (in an
instrument signed by such Member and delivered to the Corporation) and to the
extent specified therein by such Member, this Agreement shall cease to have
further effect and shall not apply to an Exchange occurring after a date
specified by such Member, or may be amended by in a manner reasonably determined
by such Member, provided that such amendment shall not result in an increase in
any payments owed by the Corporation under this Agreement at any time as
compared to the amounts and times of payments that would have been due in the
absence of such amendment.

 

Section 7.14                             Interest Rate Limitation.
Notwithstanding anything to the contrary contained herein, the interest paid or
agreed to be paid hereunder with respect to amounts due to any Member hereunder
shall not exceed the maximum rate of non-usurious interest permitted by
applicable Law (the “Maximum Rate”). If any Member shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the Tax Benefit Payment or Early Termination Payment, as applicable (but in each
case exclusive of any component thereof comprising interest) or, if it exceeds
such unpaid non-interest amount, refunded to the Corporation. In determining
whether the interest contracted for, charged, or received by any Member exceeds
the Maximum Rate, such Member may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
payment obligations owed by the Corporation to such Member hereunder.
Notwithstanding the foregoing, it is the intention of the Parties to conform
strictly to any applicable usury laws.

 

Section 7.15                             Independent Nature of Rights and
Obligations. The rights and obligations of each Member hereunder are several and
not joint with the rights and obligations of any other Person. A Member shall
not be responsible in any way for the performance of the obligations of any
other Person hereunder, nor shall a Member have the right to enforce the rights
or obligations of any other Person hereunder (other than the Corporation). The
obligations of a Member hereunder are solely for the benefit of, and shall be
enforceable solely by, the Corporation. Nothing contained herein or in any other
agreement or document delivered at any closing, and no action taken by any
Member pursuant hereto or thereto, shall be deemed to constitute the Members
acting as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Members are in any way acting in
concert or as a group with respect to such rights or obligations or the
transactions contemplated hereby, and the Corporation acknowledges that the
Members are not acting in concert or as a group and will not assert any such
claim with respect to such rights or obligations or the transactions
contemplated hereby.

 

[Signature Page Follows This Page]

 

27

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.

 

 

 

TRADEWEB MARKETS INC.

 

 

 

 

 

By:

/s/ Lee Olesky

 

 

Name: Lee Olesky

 

 

Title: Chief Executive Officer

 

 

 

 

TRADEWEB MARKETS LLC

 

 

 

 

 

By:

/s/ Lee Olesky

 

 

Name: Lee Olesky

 

 

Title: Chief Executive Officer

 

--------------------------------------------------------------------------------



 

 

REFINITIV US PME LLC

 

 

 

 

 

By:

/s/ Stephen Leith

 

 

Name: Stephen Leith

 

 

Title: President

 

--------------------------------------------------------------------------------



 

 

Merrill Lynch LP Holdings, Inc.

 

 

 

 

 

By:

/s/ Richard Lee

 

 

Name: Richard Lee

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------



 

 

Barclays Unquoted Investments Limited

 

 

 

 

 

By:

/s/ Kester Keating

 

 

Name: Kester Keating

 

 

Title: Investment Executive & Authorized Signatory

 

--------------------------------------------------------------------------------



 

 

CITIGROUP STRATEGIC INVESTMENTS LLC

 

 

 

 

 

By:

/s/ William Hartnett

 

 

Name: William Hartnett

 

 

Title: President

 

--------------------------------------------------------------------------------



 

 

NEXT INVESTMENT AGGREGATOR, II, L.P.

 

By: NEXT INVESTMENT AGGREGATOR II (GP), LLC, its general partner

 

By: DLJ LBO PLANS MANAGEMENT, LLC, it managing member

 

 

 

 

 

By:

/s/ Mark Zarember

 

 

Name: Mark Zarember

 

 

Title: Vice President

 

--------------------------------------------------------------------------------



 

 

DBR INVESTMENTS CO. LIMITED

 

 

 

 

 

By:

/s/ Michael Bice

 

 

Name: Michael Bice

 

 

Title: Director

 

 

 

 

 

By:

/s/ Kristen Ciccimarra

 

 

Name: Kristen Ciccimarra

 

 

Title: Director

 

--------------------------------------------------------------------------------



 

 

Goldman Sachs PSI Global Holdings, LLC

 

 

 

 

 

By:

/s/ Rana Yared

 

 

Name: Rana Yared

 

 

Title:

 

--------------------------------------------------------------------------------



 

 

JPMC Strategic Investments I Corporation

 

 

 

 

 

By:

/s/ Christina Kim

 

 

Name: Christina Kim

 

 

Title: President

 

--------------------------------------------------------------------------------



 

 

Morgan Stanley Fixed Income Ventures Inc.

 

 

 

 

 

By:

/s/ Marc P. Rosenthal

 

 

Name: Marc P. Rosenthal

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------



 

 

RBS Financial Products Inc.

 

 

 

 

 

By:

/s/ Simon Wilson

 

 

Name: Simon Wilson

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------



 

 

UBS REAL ESTATE SECURITIES INC.

 

 

 

 

 

By:

/s/ Paolo Croce

 

 

Name: Paolo Croce

 

 

Title: Authorized Signatory

 

 

 

 

 

By:

/s/ Philip Olesen

 

 

Name: Philip Olesen

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------



 

 

Wells Fargo Central Pacific Holdings, Inc.

 

 

 

 

 

By:

/s/ C. Thomas Richardson

 

 

Name: C. Thomas Richardson

 

 

Title: SVP

 

--------------------------------------------------------------------------------



 

 

 

/s/ Chris Amen

 

 

Name: Chris Amen

 

--------------------------------------------------------------------------------



 

 

 

/s/ Nidal Babar

 

 

Name: Nidal Babar

 

--------------------------------------------------------------------------------



 

 

 

/s/ Erica Barrett

 

 

Name: Erica Barrett

 

--------------------------------------------------------------------------------



 

 

 

/s/ Brian Bellucci

 

 

Name: Brian Bellucci

 

--------------------------------------------------------------------------------



 

 

 

/s/ Andrew Bernard

 

 

Name: Andrew Bernard

 

--------------------------------------------------------------------------------



 

 

 

/s/ Enrico Bruni

 

 

Name: Enrico Bruni

 

--------------------------------------------------------------------------------



 

 

 

/s/ John Cahalane

 

 

Name: John Cahalane

 

--------------------------------------------------------------------------------



 

 

 

/s/ Michael Cohen

 

 

Name: Michael Cohen

 

--------------------------------------------------------------------------------



 

 

 

/s/ Richard Cotter

 

 

Name: Richard Cotter

 

--------------------------------------------------------------------------------



 

 

 

/s/ James Dale

 

 

Name: James Dale

 

--------------------------------------------------------------------------------



 

 

 

/s/ Brian Devers

 

 

Name: Brian Devers

 

--------------------------------------------------------------------------------



 

 

 

/s/ Edward Donohue

 

 

Name: Edward Donohue

 

--------------------------------------------------------------------------------



 

 

 

/s/ Mark Erdtmann

 

 

Name: Mark Erdtmann

 

--------------------------------------------------------------------------------



 

 

 

/s/ Dorone Farber

 

 

Name: Dorone Farber

 

--------------------------------------------------------------------------------



 

 

 

/s/ Keith Fell

 

 

Name: Keith Fell

 

--------------------------------------------------------------------------------



 

 

 

/s/ Sebastian Fortunato

 

 

Name: Sebastian Fortunato

 

--------------------------------------------------------------------------------



 

 

 

/s/ Douglas Friedman

 

 

Name: Douglas Friedman

 

--------------------------------------------------------------------------------



 

 

 

/s/ Joseph Grima

 

 

Name: Joseph Grima

 

--------------------------------------------------------------------------------



 

 

 

/s/ Steve Hall

 

 

Name: Steve Hall

 

--------------------------------------------------------------------------------



 

 

 

/s/ Uwe Hillnhuetter

 

 

Name: Uwe Hillnhuetter

 

--------------------------------------------------------------------------------



 

 

 

/s/ William Hult

 

 

Name: William Hult

 

--------------------------------------------------------------------------------



 

 

 

/s/ Elisabeth Kirby

 

 

Name: Elisabeth Kirby

 

--------------------------------------------------------------------------------



 

 

 

/s/ Michael Lista

 

 

Name: Michael Lista

 

--------------------------------------------------------------------------------



 

 

 

/s/ Simon Maisey

 

 

Name: Simon Maisey

 

--------------------------------------------------------------------------------



 

 

 

/s/ Alfred McKeon

 

 

Name: Alfred McKeon

 

--------------------------------------------------------------------------------



 

 

 

/s/ Brian Moriarty

 

 

Name: Brian Moriarty

 

--------------------------------------------------------------------------------



 

 

 

/s/ Bhas Nalabothula

 

 

Name: Bhas Nalabothula

 

--------------------------------------------------------------------------------



 

 

National Philanthropic Trust

 

 

 

 

 

/s/ Rene Paradis

 

By:

Rene Paradis

 

Title :

Treasurer & COO

 

--------------------------------------------------------------------------------



 

 

The Lee Olesky 2019 Family Trust

 

u/a/d 3/21/19

 

 

 

BY:

 

 

 

 

 

/s/ Lee Olesky

 

Lee Olesky, Trustee

 

 

 

 

 

/s/ Amy Olesky

 

Amy Olesky, Trustee

 

--------------------------------------------------------------------------------



 

 

 

/s/ Staunton Peck

 

 

Name: Staunton Peck

 

--------------------------------------------------------------------------------



 

 

 

/s/ Justin Peterson

 

 

Name: Justin Peterson

 

--------------------------------------------------------------------------------



 

 

 

/s/ Jonathan Pittinsky

 

 

Name: Jonathan Pittinsky

 

--------------------------------------------------------------------------------



 

 

 

/s/ Robert Pressimone

 

 

Name: Robert Pressimone

 

--------------------------------------------------------------------------------



 

 

 

/s/ Peter Pujols

 

 

Name: Peter Pujols

 

--------------------------------------------------------------------------------



 

 

 

/s/ James Spencer III

 

 

Name: James Spencer III

 

--------------------------------------------------------------------------------



 

 

 

/s/ Ian Stocks

 

 

Name: Ian Stocks

 

--------------------------------------------------------------------------------



 

 

 

/s/ Michael Thorpe

 

 

Name: Michael Thorpe

 

--------------------------------------------------------------------------------



 

 

 

/s/ John Tosti

 

 

Name: John Tosti

 

--------------------------------------------------------------------------------



 

 

 

/s/ Robert Warshaw

 

 

Name: Robert Warshaw

 

--------------------------------------------------------------------------------



 

 

 

/s/ Scott Zucker

 

 

Name: Scott Zucker

 

--------------------------------------------------------------------------------



 

Exhibit A

 

FORM OF JOINDER AGREEMENT

 

This JOINDER AGREEMENT, dated as of          [·] (this “Joinder”), is delivered
pursuant to that certain Tax Receivable Agreement, dated as of [·], 2019 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Tax Receivable Agreement”) by and among Tradeweb Markets
Inc., a Delaware corporation (the “Corporation”), Tradeweb Markets LLC, a
Delaware limited liability company (“TWM LLC”), and each of the Members from
time to time party thereto. Capitalized terms used but not otherwise defined
herein have the respective meanings set forth in the Tax Receivable Agreement.

 

1.                                      Joinder to the Tax Receivable Agreement.
The undersigned hereby represents and warrants to the Corporation that, as of
the date hereof, the undersigned has been assigned an interest in the Tax
Receivable Agreement from a Member.

 

2.                                      Joinder to the Tax Receivable Agreement.
Upon the execution of this Joinder by the undersigned and delivery hereof to the
Corporation, the undersigned hereby is and hereafter will be a Member under the
Tax Receivable Agreement and a Party thereto, with all the rights, privileges
and responsibilities of a Member thereunder. The undersigned hereby agrees that
it shall comply with and be fully bound by the terms of the Tax Receivable
Agreement as if it had been a signatory thereto as of the date thereof.

 

3.                                      Incorporation by Reference. All terms
and conditions of the Tax Receivable Agreement are hereby incorporated by
reference in this Joinder as if set forth herein in full.

 

4.                                      Address. All notices under the Tax
Receivable Agreement to the undersigned shall be direct to:

 

[Name]

[Address]

[City, State, Zip Code]

Attn:

Facsimile:

E-mail:

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Joinder
as of the day and year first above written.

 

--------------------------------------------------------------------------------



 

 

 

[NAME OF NEW PARTY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Acknowledged and agreed

 

 

as of the date first set forth above:

 

 

 

 

 

Tradeweb Markets Inc.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------